UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY ACT FILE NUMBER: 811-10325 MARKET VECTORS ETF TRUST (Exact name of registrant as specified in its charter) 99 Park Avenue - 8th Floor, New York, N.Y. 10016 (Address of principal executive offices) (Zip Code) Bruce J. Smith Chief Financial Officer Market Vectors ETF Trust 99 Park Avenue - 8th Floor New York, N.Y. 10016 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 687-5200 Date of fiscal year end: December 31 Date of reporting period: September 30, 2007 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. Schedule of Investments. Agribusiness ETF Schedule ofInvestments September 30, 2007 (unaudited) Number of Shares Value COMMON STOCKS: 99.0% Argentina:0.3% 13,357 Cresud S.A. $303,471 Australia: 0.9% 90,335 ABB Grains Ltd.# 618,490 209,640 AWB Ltd.# 455,297 1,073,787 Canada: 9.2% 85,847 Potash Corp. of Saskatchewan 9,074,028 123,583 Saskatchewan Wheat Pool, Inc. * 1,442,652 10,516,680 China / Hong Kong:1.8% 2,176,100 China Agri-Industries Holdings Ltd. * # 1,484,042 1,815,992 Pine Agritech Ltd.# 573,142 2,057,184 Japan: 8.1% 278,100 Komatsu Ltd# 9,258,657 Malaysia:3.4% 2,165,300 IOI Corp. Bhd.# 3,841,979 Mexico:0.8% 292,107 Gruma SA de CV(Class B) 948,076 Netherlands:4.6% 87,488 CNH Global N.V. 5,314,021 Norway:4.7% 171,129 Yara International ASA# 5,379,171 Singapore:6.3% 941,487 Olam International Ltd. * # 1,989,840 2,097,985 Wilmar International Ltd.# 5,168,925 7,158,765 Switzerland:4.3% 112,824 Syngenta A.G. 4,888,664 United States: 54.6% 55,416 AGCO Corp * 2,813,470 80,873 Agrium, Inc. 4,397,874 150,028 Archer-Daniels-Midland Co. 4,962,926 25,381 Aventine Renewable Energy Holdings, Inc. * 268,277 48,394 Bunge Ltd. 5,199,935 33,697 CF Industries Holdings Inc 2,557,939 45,301 Corn Products International, Inc. 2,077,957 49,200 Darling International, Inc. * 486,588 60,081 Deere & Co. 8,917,222 7,401 Gehl Co. * 165,264 7,022 Lindsay Corp. 307,423 9,975 MGP Ingredients, Inc. 102,443 112,269 Monsanto Co. 9,625,944 24,569 Pacific Ethanol, Inc. * 236,354 40,290 Pilgrim's Pride Corp. 1,399,272 81,259 Smithfield Foods Inc. * 2,559,658 55,606 Terra Industries Inc. * 1,738,244 10,783 The Andersons, Inc. 517,800 175,242 The Mosaic Co. * 9,378,952 173,860 Tyson Foods, Inc. 3,103,401 31,447 UAP Holdings Corp. 986,178 47,394 VeraSun Energy Corp. * 521,334 62,324,455 Total Common Stocks (Cost: $107,648,811) 113,064,910 Total Investments: 99.0% (Cost: $107,648,811) 113,064,910 Other assets less liabilities: 1.0% 1,116,054 NET ASSETS: 100.0% $114,180,964 * Non-income producing # Indicates a fair valued security which has not been valued using an independent quote, but has been valued pursuant to guidelines establishedby the Board of Trustees. The aggregate value for fair valued securities is $28,769,543 which represented 25.2% of net assets. The aggregate cost of investments owned for Federal income tax purposes is $107,648,811, and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation $5,666,899 Gross Unrealized Depreciation (250,800) Net Unrealized Appreciation $5,416,099 Summary of Investments by Sector % of Excluding Collateral for Securities Loaned Investments Value Agricultural Chemicals 42.5% $48,129,437 Agriproduct Operations 24.9 28,100,490 Agricultural Equipment 23.7 26,776,057 Livestock Operations 6.2 7,062,331 Ethanol/Biodiesel 2.7 2,996,595 100.0% $113,064,910 Environmental Services ETF Schedule ofInvestments September 30, 2007 (unaudited) Number of Shares Value COMMON STOCKS: 100.8% Canada: 3.1% 101,067 Waste Services, Inc. * $981,361 France: 10.2% 37,947 Veolia Environnement (ADR)† 3,268,755 United States: 87.5% 245,284 Allied Waste Industries, Inc. * 3,127,371 49,341 American Ecology Corp. 1,045,536 53,695 Basin Water, Inc.*† 635,212 72,285 Calgon Carbon Corp. *† 1,009,099 50,247 Casella Waste Systems, Inc. * 630,097 21,905 Clean Harbors, Inc. * 975,211 41,846 Covanta Holding Corp. * 1,025,645 102,409 Darling International, Inc. * 1,012,825 42,447 Fuel Tech, Inc. * 937,654 18,046 Layne Christensen Co. *† 1,001,192 18,315 Metal Management, Inc. 992,673 78,444 Metalico Inc. * 714,625 35,591 Nalco Holding Co. 1,055,273 184,979 Newpark Resources, Inc. * 991,487 79,512 Pure Cycle Corp. * 700,501 99,574 Republic Services, Inc. 3,257,065 17,168 Shaw Group Inc. * 997,461 19,335 Stericycle, Inc. * 1,048,029 46,396 Tetra Tech, Inc. * 979,883 32,259 Waste Connections, Inc. * 1,024,546 34,692 Waste Industries USA Inc. 992,885 84,273 Waste Management, Inc. 3,180,463 83,549 WCA Waste Corp. * 675,076 28,009,809 Total Common Stocks 100.8% (Cost: $29,194,313) 32,259,925 Total Investments Before Collateral for Securities Loaned: 100.8% (Cost: $29,194,313) 32,259,925 Short-Term Investment Held as Collateral for Securities Loaned: 13.1% Bank of New York Institutional Cash Reserve (Cost $4,185,821) 4,185,821 $4,185,821 Total Investments: 113.9% (Cost $33,380,134) 36,445,746 Liabilities in excess of other assets: (13.9)% (4,432,772) NET ASSETS: 100.0% $32,012,974 * Non-income producing † Security fully or partially on loan.Total market value of securities on loan is $2,125,116. ADR American Depositary Receipt The aggregate cost of investments owned for Federal income tax purposes is $33,380,134, and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation $3,572,472 Gross Unrealized Depreciation (506,860) Net Unrealized Appreciation $3,065,612 Summary of Investments by Industry % of Excluding Collateral for Securities Loaned Investments Value Non-hazardous Waste Disposal 48.3% $15,576,162 Water 17.5 5,659,741 Hazardous Waste Disposal 9.5 3,068,776 Alternative Waste Technologies 6.3 2,021,924 Energy-Alternate Sources 3.2 1,025,645 Miscellaneous Building & Construction 3.1 1,001,192 Engineering/R&D Services 3.1 997,461 Oil-Field Services 3.1 991,487 Environmental Consulting & Engineering 3.0 979,883 Pollution Control 2.9 937,654 100.0% $32,259,925 Global Alternative Energy ETF Schedule ofInvestments September 30, 2007 (unaudited) Number of Shares Value COMMON STOCKS: 100.8% Austria: 4.9% 71,071 Verbund - Oesterreichische Elektrizis A.G. # $4,090,145 China / Hong Kong: 11.9% 26,575 JA Solar Holdings Co. Ltd. (ADR) * 1,194,546 34,675 LDK Solar Co. Ltd. (ADR) * 2,389,107 99,704 Suntech Power Holdings Co. Ltd. (USD) * 3,978,190 22,058 Trina Solar Ltd. (ADR) * † 1,256,644 42,180 Yingli Green Energy Holding Co. Ltd. (ADR) * 1,099,633 9,918,120 Denmark: 14.2% 150,906 Vestas Wind Systems A/S * # 11,899,009 Germany: 18.8% 25,189 Conergy A.G. # 2,417,395 55,682 Nordex A.G. * # 2,709,079 55,125 Q-Cells A.G.* # 5,613,561 86,249 Solarworld A.G.# 4,975,458 15,715,493 Japan: 4.8% 119,700 Kurita Water Industries Ltd. # 4,031,413 Norway: 7.7% 140,935 Renewable Energy Corp A.S. * # 6,449,035 Spain: 8.3% 146,584 Gamesa Corporacion Tecnologica S.A. # 5,950,277 41,555 Solaria Energia y Medio Ambiente S.A. * † 1,037,160 6,987,437 United States: 30.2% 48,769 Aventine Renewable Energy Holdings, Inc. * 515,488 71,339 AVX Corp. 1,148,558 94,267 Cree Inc. * † 2,931,704 53,427 Energy Conversion Devices, Inc. * † 1,213,861 128,054 Evergreen Solar, Inc. * † 1,143,522 36,421 First Solar, Inc. * 4,288,208 97,317 FuelCell Energy, Inc. * † 870,014 60,334 Headwaters, Inc. * 897,770 81,186 International Rectifier Corp. * 2,678,326 32,911 Itron, Inc. * 3,063,027 120,913 Kemet Corp. * 888,711 19,962 Ormat Technologies, Inc. 925,039 55,469 Pacific Ethanol, Inc. * † 533,612 39,767 Sunpower Corp. * † 3,293,503 77,588 VeraSun Energy Corp. * † 853,468 25,244,811 Total Common Stocks (Cost: $76,189,490) 84,335,463 Total Investments Before Collateral for Securities Loaned: 100.8% (Cost: $76,189,490) $84,335,463 SHORT-TERM INVESTMENT HELD AS COLLATERAL FOR SECURITIES LOANED: 16.6% Bank of New York Institutional Cash Reserve (Cost: $13,926,422) 13,926,422 13,926,422 Total Investments: 117.4% (Cost: $90,115,912) 98,261,885 Liabilities in excess of other assets: (17.4)% (14,556,443) NET ASSETS: 100.0% $83,705,442 * Non-income producing † Security fully or partially on loan. Total market value of securities on loan is $12,869,609. # Indicates a fair valued security which has not been valued using an independent quote, but has been valued pursuant to guidelines establishedby the Board of Trustees. The aggregate value for fair valued securities is $48,135,372 which represented 57.5% of net assets. ADR American Depositary Receipt USD United States Dollar The aggregate cost of investments owned for Federal income tax purposes is $90,115,912, and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation $10,387,931 Gross Unrealized Depreciation (2,241,958) Net Unrealized Appreciation $8,145,973 Summary of Investments by Sector % of Excluding Collateral for Securities Loaned Investments Value Alternative Energy Sources 83.9% $70,757,644 Distributed Generation 1.0 870,014 Enabling Technologies 5.6 4,715,595 Energy Efficiency 3.6 3,063,027 Environmental Technologies Related to Alternative Energy 5.9 4,929,183 100.0% $84,335,463 Gold Miners ETF Schedule ofInvestments September 30, 2007 (unaudited) Number of Shares Value COMMON STOCKS: 100.1% Canada: 51.9% 869,728 Agnico-Eagle Mines Ltd. † $43,312,454 1,574,581 Aurizon Mines Ltd. * 6,550,257 3,577,103 Barrick Gold Corp. 144,085,709 2,811,736 Crystallex International Corp. * † 8,913,203 3,696,915 Eldorado Gold Corp. * † 22,366,336 1,263,204 Gammon Lake Resources, Inc. * 14,956,335 3,129,929 Goldcorp, Inc. † 95,650,630 1,223,596 Great Basin Gold Ltd. * † 3,683,024 3,153,847 Iamgold Corp. † 27,343,854 3,289,673 Kinross Gold Corp. * † 49,279,302 522,264 Minefinders Corp. * † 5,572,557 2,341,839 Miramar Mining Corp. * 11,100,317 1,431,326 Orezone Resources, Inc. * 2,662,266 822,881 PAN American Silver Corp. * † 23,781,261 1,765,441 RIO Narcea Gold Mines Ltd. * 9,709,926 3,451,766 Yamana Gold, Inc. † 40,661,804 509,629,235 Peru: 4.3% 888,926 Cia de Minas Buenaventura S.A. (ADR) † 42,472,884 South Africa: 15.7% 1,247,906 AngloGold Ashanti Ltd. 58,514,312 2,897,840 Gold Fields Ltd. 52,421,926 3,656,887 Harmony Gold Mining Co Ltd. * † 43,553,524 154,489,762 United Kingdom: 5.1% 740,737 Randgold Resources Ltd. (ADR) 24,622,098 669,139 Silver Standard Resources, Inc. * † 24,952,193 49,574,291 United States: 23.1% 631,609 Apex Silver Mines Ltd. * † 12,284,795 2,995,934 Coeur D'Alene Mines Corp. * † 11,354,590 439,737 Gold Reserve, Inc. * † 1,926,048 2,509,326 Golden Star Resources Ltd. * † 10,162,770 1,295,651 Hecla Mining Co. * 11,596,077 1,088,873 Meridian Gold, Inc. * 36,041,696 994,876 Metallica Resources, Inc. * 4,417,249 1,258,423 Nevsun Resources Ltd.* 2,202,240 2,006,380 Newmont Mining Corp. 89,745,377 1,657,898 Northern Orion Resources, Inc. * 10,660,284 2,734,985 Northgate Minerals Corp. * 7,767,357 308,402 Royal Gold, Inc. † 10,100,166 396,699 Seabridge Gold, Inc. * 11,972,376 932,701 Tanzanian Royalty Exploration Corp. * 5,493,609 344,596 Vista Gold Corp. * 1,585,142 227,309,776 Total Common Stocks (Cost: $917,351,510) $983,475,948 MONEY MARKET FUND: 0.0% Fidelity Institutional Money Market Fund - Treasury Portfolio Class III Shares (Cost: $473,855) 473,855 473,855 Total Investments Before Collateral for Securities Loaned: 100.1% (Cost: $917,825,365) 983,949,803 SHORT-TERM INVESTMENT HELD AS COLLATERAL FOR SECURITIES LOANED: 10.4% Bank of New York Institutional Cash Reserve (Cost: $101,901,991) 101,901,991 101,901,991 Total Investments: 110.5% (Cost: $1,019,727,356) 1,085,851,794 Liabilities in excess of other assets: (10.5)% (102,982,970) NET ASSETS: 100.0% $982,868,824 * Non-income producing † Security fully or partially on loan. Total market value of securities on loan is $99,406,443. ADR American Depositary Receipt The aggregate cost of investments owned for Federal income tax purposes is $1,021,093,739, and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation $90,585,936 Gross Unrealized Depreciation (25,827,881) Net Unrealized Appreciation $64,758,055 Summary of Investments by Industry % of Excluding Collateral for Securities Loaned Investments Value Gold 92.7% $911,797,415 Silver 6.2 61,018,249 Copper 1.1 10,660,284 Money Market Fund 0.0 473,855 100.0% $983,949,803 Nuclear Energy ETF Schedule ofInvestments September 30, 2007 (unaudited) Number of Shares Value COMMON STOCKS: 100.4% Australia: 12.2% 347,201 Alliance Resources Ltd. * # $446,872 177,457 Bannerman Resources Ltd. * # 457,892 1,542,742 Deep Yellow Ltd. * # 657,028 177,050 Energy Resources of Australia Ltd.# 3,124,389 440,493 Paladin Resources Ltd. * # 2,994,023 7,680,204 Canada: 28.3% 92,061 Aurora Energy Resources, Inc. * 1,259,967 259,158 Denison Mines Corp. * 2,907,932 173,679 Firs Uranium Corp. * 1,655,168 103,696 Forsys Metals Corp. * 356,889 94,423 Fronteer Development Group, Inc. * 983,474 76,687 Laramide Resources Ltd. * 598,092 245,203 Mega Uranium Ltd. * 1,164,696 100,890 Strathmore Minerals Corp. * 272,099 161,735 Tournigan Gold Corp. * 455,729 253,409 UEX Corp. * 1,547,945 390,508 Uranium One, Inc. * 5,167,737 83,289 Uranium Participation Corp. * 958,029 127,931 Ur-Energy, Inc. * 392,663 17,720,420 Japan: 27.4% 272,400 Hitachi Plant Technologies Ltd.# 1,537,381 910,000 IHI Corp.# 2,841,231 141,300 JGC Corp.# 2,707,701 798,100 Kajima Corp# 2,728,930 821,000 Mitsubishi Heavy Industries Ltd.# 5,330,640 61,300 Taihei Dengyo Kaisha, Ltd.# 448,396 135,900 Toshiba Plant Systems & Services Corp.# 1,311,745 40,300 UTOC Corp.# 244,761 17,150,785 United Kingdom: 8.4% 454,960 British Energy Group PLC# 4,921,823 57,396 Nufcor Uranium Ltd. * 339,113 5,260,936 United States: 24.1% 25,369 American Ecology Corp. 537,569 61,466 Cameco Corp. 2,842,188 14,184 Central Vermont Public Service Corp. 518,283 54,090 Constellation Energy Group, Inc. 4,640,381 61,573 Exelon Corp. 4,640,141 72,735 Uranium Resources, Inc. * 682,982 121,657 USEC, Inc. * 1,246,984 15,108,528 Total Common Stocks (Cost: $58,521,593) 62,920,873 Total Investments: 100.4% (Cost: $58,521,593) 62,920,873 Liabilities in excess of other assets: (0.4)% (276,180) NET ASSETS: 100.0% $62,644,693 * Non-income producing # Indicates a fair valued security which has not been valued using an independent quote, but has been valued pursuant to guidelines establishedby the Board of Trustees. The aggregate value for fair valued securities is $29,752,812 which represented 47.5% of net assets. The aggregate cost of investments owned for Federal income tax purposes is $58,521,593, and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation $5,154,043 Gross Unrealized Depreciation (754,763) Net Unrealized Appreciation $4,399,280 % of Summary of Investments by Sector Investments Value Uranium Miners 45.0% $28,306,878 Nuclear Plant Builder 26.9 16,906,024 Nuclear Power Generation 23.4 14,720,628 Uranium Enrichment 2.0 1,246,984 Uranium Storage 1.5 958,029 Nuclear Fuel Transport 1.2% 782,330 100.0% $62,920,873 Russia ETF Schedule ofInvestments September 30, 2007 (unaudited) Number of Shares Value COMMON STOCKS: 99.8% Basic Materials: 21.0% 109,129 Evraz Group S.A. Reg S (GDR)# R $6,894,352 53,306 JSC MMC Norilsk Nickel (ADR) 14,512,558 275,993 Magnitogorsk Iron & Steel WorksReg S (GDR)# R 4,156,648 42,659 Mechel (ADR) 2,175,609 184,271 Novolipetsk Steel (GDR)# 6,236,460 96,852 Polymetal Reg S (GDR) * R 639,223 58,611 Polyus Gold Co. (ADR)# 2,539,567 37,154,417 Communications: 16.0% 485,184 Central Telecommunication Co. 446,369 128,502 Comstar United TeleSystems Reg S (GDR)# R 1,654,566 46,675 CTC Media, Inc. * 1,024,983 12,393 Golden Telecom, Inc. 997,513 111,790 Mobile TeleSystems OJSC (ADR) 7,748,165 270,892 North-West Telecom# 421,756 37,350 Rostelecom (ADR) 2,346,701 3,693,094 Sibirtelecom JSC# 397,791 148,352 Sistema JSFC Reg S (GDR)#R 4,927,905 9,930,767 Uralsvyazinform# 606,313 284,074 Vimpel-Communications OAO 7,681,361 28,253,423 Consumer, Non-cyclical: 2.6% 46,479 Pharmstandard Reg S (GDR) * 897,045 13,529 Wimm-Bill-Dann Foods OJSC (ADR) 1,479,261 66,560 X5 Retail Group N.V. Reg S (GDR) * # R 2,269,199 4,645,505 Energy: 37.0% 291,558 Gazprom Neft OAO (ADR) 6,020,673 48,718 Intergra Group Reg S (GDR) * R 757,565 172,036 LUKOIL (ADR)# 14,222,826 93,357 Novatek OAO Reg S (GDR)# R 4,880,187 315,234 OAO Gazprom (ADR) * # 13,841,923 1,599,439 Rosneft Oil Co. (GDR)# 13,584,829 120,934 Surgutneftegaz ADR# 8,281,985 33,494 Tatneft Reg S (GDR) * # R 3,671,394 65,261,382 Financial: 15.2% 387,708 Bank VTB North-West # 639,718 151,661 PIK Group Reg S (GDR) * 4,231,342 3,412,383 Sberbank RF# 14,219,062 68,978 Sistema Hals Reg S (GDR)* 669,087 792,713 VTB Bank OJSCReg S (GDR) * 7,094,781 26,853,990 Industrial: 5.3% 67,105 OAO TMK Reg S (GDR) † R 2,771,436 309,833 Severstal Reg S (GDR)* † # R 6,518,600 9,290,036 Utilities: 2.7% 12,221,566 Mosenergo TGK-3 OAO 3,074,702 10,875,581 OGK-5 OJSC # R 1,692,936 4,767,638 Total Common Stocks (Cost: $162,328,056) $176,226,391 MONEY MARKET FUND: 0.2% Fidelity Institutional Money Market Fund - Treasury Portfolio Class III Shares (Cost: $294,962) 294,962 294,962 Total Investments Before Collateral for Securities Loaned: 100.0% (Cost: $162,623,018) 176,521,353 SHORT-TERM INVESTMENT HELD AS COLLATERAL FOR SECURITIES LOANED: 2.8% Bank of New York Institutional Cash Reserve (Cost: $4,868,628) 4,868,628 4,868,628 Total Investments: 102.8% (Cost: $167,491,646) 181,389,981 Liabilities in excess of other assets: (2.8)% (4,891,961) NET ASSETS: 100.0% $176,498,020 * Non-income producing † Security fully or partially on loan. Total market value of securities on loan is $4,769,056. ADR American Depositary Receipt GDR Global Depositary Receipt # Indicates a fair valued security which has not been valued utilizing an independent quote, but has been valued pursuant to guidelines established by the Board of Trustees. The aggregate value of fair valued securities is $111,658,017, which represented 63.3% of net assets. R Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. The aggregate cost of investments owned for Federal income tax purposes is $167,491,646, and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation $ 15,205,784 Gross Unrealized Depreciation (1,307,449) Net Unrealized Appreciation $ 13,898,335 Summary of Investments by Sector % of Excluding Collateral for Securities Loaned Investments Value Energy 37.0% $65,261,382 Basic Materials 21.0 37,154,417 Communications 16.0 28,253,423 Financial 15.2 26,853,990 Industrial 5.3 9,290,036 Utilities 2.7 4,767,638 Consumer, Non-cyclical 2.6 4,645,505 Money Market Fund 0.2 294,962 100.0% $176,521,353 Steel ETF Schedule ofInvestments September 30, 2007 (unaudited) Number of Shares Value COMMON STOCKS: 99.6% Brazil: 23.5% 129,682 Cia Siderurgica Nacional S.A. (ADR)† $9,145,175 846,340 Cia Vale do Rio Doce (ADR) † 28,716,316 344,873 Gerdau S.A. (ADR) † 9,042,570 46,904,061 Canada: 1.8% 294,071 Gerdau Ameristeel Corp. 3,514,148 Luxemburg: 3.0% 192,734 Ternium S.A. (ADR)† 6,051,848 Mexico: 0.8% 154,212 Grupo Simec SAB de CV (ADR) * 1,609,973 Netherlands: 13.8% 352,304 Arcelor Mittal † 27,606,541 Russia: 3.4% 133,386 Mechel Oao (ADR) † 6,802,686 South Korea: 9.1% 101,950 POSCO (ADR) † 18,225,601 United Kingdom: 12.5% 72,862 Rio Tinto PLC (ADR) † 25,020,811 United States: 31.7% 107,156 AK Steel Holding Corp. * 4,709,506 80,083 Allegheny Technologies, Inc. 8,805,126 21,188 AM Castle & Co. 690,729 24,830 Carpenter Technology Corp. 3,228,148 39,450 Cleveland-Cliffs, Inc. 3,470,417 115,074 Commercial Metals Co. 3,642,092 28,794 Gibraltar Industries, Inc. 532,689 10,230 L.B. Foster Co. * 444,596 24,854 Metal Management, Inc. 1,347,087 146,382 Nucor Corp. 8,705,338 10,291 Olympic Steel, Inc. 279,504 35,749 Quanex Corp. 1,679,488 73,346 Reliance Steel & Aluminum Co. 4,146,983 25,512 Ryerson, Inc. 860,775 28,393 Schnitzer Steel Industries, Inc. 2,080,923 87,171 Steel Dynamics, Inc. 4,070,886 91,895 Timken Co. 3,413,899 83,611 United States Steel Corp. 8,857,749 6,398 Universal Stainless & Alloy * 254,576 14,758 Wheeling-Pittsburgh Corp. * 284,829 77,905 Worthington Industries, Inc. 1,835,442 63,340,782 Total Common Stocks (Cost: $180,009,273) 199,076,451 MONEY MARKET FUND: 0.2% Fidelity Institutional Money Market Fund - Treasury Portfolio Class III Shares (Cost: $352,859) 352,859 $352,859 Total Investments Before Collateral for Securities Loaned: 99.8% (Cost: $180,362,132) 199,429,310 SHORT-TERM INVESTMENT HELD AS COLLATERAL FOR SECURITIES LOANED: 20.5% Bank of New York Institutional Cash Reserve 40,985,655 40,985,655 (Cost: $40,985,655) Total Investments: 120.3% (Cost: $221,347,787) 240,414,965 Liabilities in excess of other assets: (20.3)% (40,628,830) NET ASSETS: 100.0% $199,786,135 * Non-income producing † Security fully or partially on loan.Total market value of securities on loan is $39,821,257. ADR American Depositary Receipt The aggregate cost of investments owned for Federal income tax purposes is $221,347,787, and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation $20,610,036 Gross Unrealized Depreciation (1,542,858) Net Unrealized Appreciation $19,067,178 Summary of Investments by Sector % of Excluding Collateral for Securities Loaned Investments Value Steel Producers 60.5% $120,570,270 Diversified 26.9 53,737,127 Specialty Steel 6.3 12,530,119 Metal Processors & Fabricators 6.1 12,238,935 Money Market Fund 0.2 352,859 100.0.% $199,429,310 See Note to Schedules of Investments Market Vectors ETF Trust Note to Schedules of Investments September 30, 2007 (unaudited) Security Valuation—Securities traded on national exchanges or traded on the NASDAQ National Market System are valued at the last sales price as reported at the close of each business day. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ official closing price. Over-the-counter securities not included in the NASDAQ National Market System and listed securities for which no sale was reported are valued at the mean of the bid and ask prices. Short-term obligations purchased with more than sixty days remaining to maturity are valued at market value. Short-term obligations purchased with sixty days or less to maturity are valued at amortized cost, which with accrued interest approximates market value. ITEM 2. Controls and Procedures. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3 (c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15 (b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Market VectorsETF Trust ByBruce J. Smith, Chief Financial Officer, Market Vectors ETF Trust Date:November 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. ByKeith J. Carlson, Chief Executive Officer, Market VectorsETF Trust Date:
